Citation Nr: 0007987	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  96-24 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center (VAMROC)
in Wichita, Kansas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
caused by left inguinal hernia surgery performed in February 
1992 at a VA facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1944 
to June 1946.

This issue originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 rating 
decision in which the RO denied compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability caused by surgery performed at a VA facility in 
February 1992.  By decision of January 1998, the Board 
remanded the issue involving entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 to the RO for evidentiary 
development.  The case has now been returned to the Board for 
further appellate consideration.


REMAND

The veteran contends that surgery for a left inguinal hernia 
which was performed at the Wichita, Kansas VA Medical Center 
(VAMC) in February 1992 resulted in additional disability 
from a pre-existing left varicocele.  Specifically, the 
veteran maintains that the left varicocele, which he was 
noted to have at the time of his induction into service in 
1944, got worse following his surgery for a repair of a left 
inguinal hernia in February 1992 at the VAMC.  He complained 
of increased tenderness, swelling and a need for wearing 
scrotal support.

At the time of the January 1998 Board remand, specific 
reference was made to the fact that some of the veteran's VA 
treatment records indicated that the veteran had been seen on 
"October 8, 1996, for status post inguinal hernia repair and 
that the veteran now had a left varicocele."  Appellate 
review of the claims folder, including the separate folder 
containing VA treatment records, revealed that the clinical 
records from the October 8, 1996, had not been associated in 
either folder and were not available for review by the Board.  
Based on the long-standing principle of the United States 
Court of Appeals for Veterans Claims (formerly, the United 
States Court of Veterans Appeals) (Court) that VA has 
constructive knowledge of medical records generated by its 
agency, and that VA is obligated to obtain any such pertinent 
treatment records (see Bell v. Derwinski, 2 Vet. App. 611 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); and 
Ivey v. Derwinski, 2 Vet. App. 320 (1992)), the case was 
remanded to obtain all of the veteran's VA treatment records 
and associate them with the claims folder.

Pursuant to the January 1998 Board remand, documentation in 
the claims folder dated in March 1999 references the January 
1998 Board remand and the request for the veteran's VA 
treatment records.  After citing the language from the remand 
order which requested "any and all VA treatment records not 
already in the claims file," the individual at the RO who 
wrote the note concluded, erroneously, "I don't think they 
intended us to get every record of treatment...[i]t is 
presumed that they wanted only records relating to hernia for 
varicocele."  Thereafter, the VAMC provided a computer-
generated summary of the veteran's treatment, including past 
visits, laboratory testing and results.  A few of the clinic 
visits were summarized.  Of particular relevance is the fact 
that the date of treatment referenced in the January 1998 
remand, October 8, 1996, was not summarized.  The 
substitution of a computer-generated summary for the 
veteran's actual VA treatment records is not responsive to 
the Board request in the remand order.  Even if the computer 
generated summary sheet could be considered a sufficient 
response to the request for VA treatment records, the VAMC 
failed to provide the one treatment record which had been 
specifically requested: that record dated on October 8, 1996.  
This is insufficient compliance with the Board remand.  Where 
the remand orders of the Board are not complied with, the 
Board errs in failing to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Against this background, the Board is constrained to remand 
this matter again so that the RO can obtain all of the 
veteran's actual VA treatment records and associate them with 
the claims folder.  On remand, the RO is specifically 
instructed that a computer-generated summary sheet of the 
veteran's VA treatment is inadequate to comply with this 
remand; the actual VA treatment records of the veteran must 
be obtained and associated with the claims folder.  The RO is 
further instructed that the request in the January 1998 Board 
remand was exactly what the Board wanted; all records must be 
obtained and associated with the claims folder as requested.

The case is hereby REMANDED to the RO for the following 
action:

1.  The RO should contact the Wichita, 
Kansas VAMC and obtain copies of all 
outstanding treatment records of the 
veteran that have not already been 
associated with the claims folder.  The 
RO is advised that the actual treatment 
records, and not a computer-generated 
summary, must be obtained and placed in 
the claims folder.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
action has been completed in full.  If 
the requested development is incomplete, 
appropriate corrective action is to be 
implemented.

3.  The RO should then review the record 
and the claim should be re-adjudicated.  
If the determination remains adverse to 
the veteran, both the veteran and his 
representative should be provided with an 
SSOC and given the opportunity to respond 
within the applicable time before the 
matter is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to comply with precedent 
decisions of the Court, and to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The appellant need take no action until otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


